Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 2, Rathburn (US Patent Application Publication 2013/0105984 A1) teaches an electronic package adapter 20 in figure 9: “comprising: an interposer 266 comprising a first plurality of contacts (see the image the included) and second plurality of contacts (see paragraph [0065]), wherein the first plurality of contacts (see the image the included) is disposed on a first surface (adjacent 262), wherein the second plurality of contacts (see paragraph [0065]) is disposed on a second surface (adjacent 272) opposing the first surface (adjacent 262), wherein at least one of the first plurality of contacts (see the image the included) and at least one of the second plurality of contacts (see paragraph [0065]) is a signal contact (see paragraph [0065]), and at least another of the first plurality of contacts (see the image the included) and at least another of the second plurality of contacts (see paragraph [0065]) is a ground contact (see paragraph [0065]), and wherein the signal contacts (see paragraph [0065]) of the first plurality of contacts (see the image the included) are electrically isolated from each other, the signal contacts (see paragraph [0065]) of the second plurality of contacts (see paragraph [0065]) are electrically isolated from each other”.

    PNG
    media_image1.png
    422
    636
    media_image1.png
    Greyscale

However, Rathburn fails to provide, teach or suggest: a first plurality of contacts and second plurality of contacts configured to electrically connect together electronic devices having different connector layouts, wherein the first plurality of contacts is disposed on a first surface, wherein the second plurality of contacts is disposed on a second surface opposing the first surface, and the signal contacts of the first plurality of contacts are electrically connected to the signal contacts of the second plurality of contacts, and the ground contacts of the first and second plurality of contacts are electrically connected together.
Claims 3-12 are dependent on claim 2 and are therefore allowable for the same reasons.  
As per claim 13, Rathburn (US Patent Application Publication 2013/0105984 A1) teaches an interposer 266 in figure 9: “ comprising: an insulator 264; a first plurality of contacts (see the image the included) disposed on a first surface (adjacent 262) of the 
However, Rathburn fails to provide, teach or suggest: a first plurality of contacts disposed on a first surface of the insulator; a second plurality of contacts disposed on a second surface of the insulator opposing the first surface of the insulator, the first and second plurality of contacts configured to electrically connect together electronic devices having different connector layouts; and the second surface to a greater extent than in a thickness direction between the first and second surface.
Claims 14-18 are dependent on claim 13 and are therefore allowable for the same reasons.  

As per claim 19, Rathburn (US Patent Application Publication 2013/0105984 A1) teaches an interposer 266 in figure 9: “ comprising: an insulator 264; a first plurality of contacts (see the image the included) disposed on a first surface (adjacent 262) of the insulator 264; a second plurality of contacts (see paragraph [0065]), the first and second 
However, Rathburn fails to provide, teach or suggest: a first plurality of contacts disposed on a first surface of the insulator; a second plurality of contacts disposed on a second surface of the insulator opposing the first surface of the insulator, the first and second plurality of contacts configured to electrically connect together electronic devices having different connector layouts;  and wherein additional ground vias extend from the ground plane to the first surface without being connected to any ground contact of the first plurality of contacts.
Claims 20-21 are dependent on claim 19 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831